HEAT), J.
The petition m this cause is fatally defective. It shows that according to the returns sent up from the election precincts, the relator was elected sheriff, but there is no allegation, direct or' indirect, that the board of supervisors did not ascertain and declare that he was so elected. There is nothing to show what number of votes the board ascertained and declared each candidate received, nor to whom they accorded the largest vote, nor whom they declared elected. The only complaint is, that they incorrectly canvassed the returns from precinct number seven. Whether or not the error affected relator’s election does not appear. So far as the petition shows, the error may have been in his favor.
Affirmed.